--------------------------------------------------------------------------------

MANAGEMENT CONSULTING SERVICES AGREEMENT

THIS AGREEMENT dated effective as of the 1stday of September, 2009.

BETWEEN:

> > > FRANK IDING, of Hydethorpe Road 105, London, England SW12 OJF, United
> > > Kingdom
> > > 
> > > (hereinafter called the “Manager”)

OF THE FIRST PART

AND:

> > > AQUA SOCIETY, INC., a Nevada corporation, having a business address at
> > > Konrad-Adenauer Strasse 9-13, 45699, Herten, Germany
> > > 
> > > (hereinafter called the “Company”)

OF THE SECOND PART

WHEREAS:

A.

The Company wishes to retain the services of the Manager to act as the Company’s
Chief Financial Officer and Treasurer; and

    B.

The Manager has the business and management experience and expertise to provide
the desired services to the Company,

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the following
mutual covenants and agreements, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.

The Manager hereby agrees to act as the Company’s Chief Financial Officer and
Treasurer (the “Management Services”).

    2.

In consideration of the Manager providing the Management Services to the
Company, the Company agrees to pay to the Manager a consulting fee equal to
$9,000 US per month (the “Consulting Fee”) payable on the 1st day of each month,
beginning on September 1, 2009.

    3.

For each fiscal year of the Company that started and completed during the term
of this Agreement (and for greater clarity, beginning with the Company’s fiscal
year ending September 30, 2010) (hereinafter referred to as a “Qualifying
Year”), the Company shall pay to the Manager a bonus (the “Bonus”) equal to 2%
of the amount, if any, by which the Company’s net income before taxes for the
particular Qualifying Year exceeds $1,000,000 US. The Bonus shall be paid by the
Company on or before January 31 of the year following the particular Qualifying
Year.

    4.

For the purposes of this Agreement, “net income before taxes” shall mean the
Company’s net income before taxes as set out in the financial statements of the
Company as audited by the Company’s auditors for the particular Qualifying Year.
The amount so set out in the Company’s audited financial statements for the
particular Qualifying Year shall be final and binding on the Company and the
Manager.

    5.

In order to be entitled to receive the Bonus, the Manager must provide the
Management Services to the Company for the entire Qualifying Year. If the Manger
ceases to provide the Management Services to the Company prior to the end of the
particular Qualifying Year for any reason whatsoever, the Manager’s entitlement
to the Bonus shall be forfeited, and the Company’s obligation to pay the Bonus
shall cease.

    6.

At the end of each Qualifying Year, provided that a majority of the Company’s
Board of Directors, not including the Manager, determines that the Manager has
reasonably fulfilled his duties and obligations


--------------------------------------------------------------------------------

-2-


under this Agreement during that particular Qualifying Year, the Company shall
grant to the Manager options (the “Options”) to purchase 200,000 shares of the
Company’s common stock, and exercisable at a price equal to 80% of the market
price of the Company’s common stock.

      7.

Any Options granted to the Manager pursuant to this Agreement shall be
exercisable for a period of three years from the date such Options are granted,
except that:

      (a)

Subject to subsection (b) below, if the Manager ceases to provide the Management
Services to the Company for any reason other than a reason set out in subsection
(b) below, the Options shall cease to be exercisable thirty days after the date
the Manager ceases to provide the Management Services to the Company; and

      (b)

If the Manager ceases to provide the Management Services to the Company as a
result of a breach of the Manager’s duties and obligations to Company, whether
arising out of this Agreement or otherwise, the Options shall cease to be
exercisable on the date the Manager ceases to provide Management Services to the
Company.

      8.

For the purposes of calculating the exercise price for the Options, “market
price” shall be determined as follows:

      (a)

if the Company’s common stock is listed on an established stock exchange or
exchanges or the NASDAQ National Market, the lesser of (i) the closing price per
share on the date immediately preceding the grant date of the Options (the
“Grant Date”), and (ii) the average closing price per share as quoted on the
principal exchange on which the Company’s common stock is traded or as reported
by the NASDAQ National Market, as the case may be, during the ten (10) trading
days immediately preceding the Grant Date;

      (b)

if the Company’s common stock is not then listed on an exchange or the NASDAQ
National Market, but is quoted on the NASDAQ Capital Market, the OTC Bulletin
Board service or the Pink Sheets, the lesser of (i) the closing price per share
on the date immediately preceding the Grant Date, or (ii) the average of the
closing bid and ask prices per share for the Common Stock as quoted by the
NASDAQ Capital Market, the OTC Bulletin Board or the Pinks Sheets, as the case
may be, during the ten (10) trading days immediately preceding the Grant Date;
or

      (c)

if there is no such reported market for the Company’s common stock for the date
in question, then an amount determined in good faith by the Company’s Board of
Directors.

      9.

The Company agrees to reimburse the Manager for any properly receipted expenses
directly attributable to performing his obligations to the Company pursuant to
this Agreement, provided that any expenses in excess of $1,000 shall require the
prior written approval of the Company (the “Reimbursable Expenses”).

      10.

The parties agree that the Manager will provide the Management Services to the
Company as, and when, needed. The Manager will not be restricted from
participating in other business activities that do not conflict with his duties
and obligations to the Company under this Agreement.

      11.

The Manager covenants and agrees with the Company to, at all times, use his best
efforts to advance the interests of the Company and to faithfully, industriously
and, to the best of his abilities, perform the Management Services and the
Manager further covenants and agrees with the Company that it will not engage in
any activities that would bring the Company’s reputation into disrepute.

      12.

The Manager represents and warrants to the Company as follows, and acknowledges
that the Company is relying upon these representations and warranties in
entering into this Agreement:


  (a)

the Manager has the necessary expertise to effectively provide the Management
Services;

2

--------------------------------------------------------------------------------

-3-


  (b)

the Manager is not aware of any fact or matter which would prevent the Manager
from carrying out his duties and obligations pursuant to this Agreement;

        (c)

No bankruptcy petitions have been filed within the last five years by or against
any business of which the Manager was a general partner or executive officer
either at the time of the bankruptcy or within two years prior to that time;

        (d)

Within the past five years, the Manager has not been convicted in any criminal
proceeding or been the subject of any pending criminal proceeding (excluding
traffic violations and other minor offenses);

        (e)

Within the past five years, the Manager has not been subject to any order,
judgment, or decree, not subsequently reversed, suspended or vacated, of any
court of competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting his involvement in any type of business,
securities or banking activities; and

        (f)

Within the past five years, the Manager has not been found by a court of
competent jurisdiction (in a civil action) or any securities regulatory body to
have violated any federal or state securities or commodities laws.


13.

The Manager acknowledges and agrees with the Company that he will at all times
be an independent contractor and shall not at any time be or be deemed to be an
employee of the Company.

    14.

This Agreement shall commence on the date first written above and may be
terminated by either party by written notice given not less than three (3)
months from the date of termination or such shorter period as may be agreed by
the parties, in writing.

    15.

No amendment of this Agreement shall be valid unless such amendment is made in
writing and executed by both parties.

    16.

This Agreement shall be deemed to have been entered into in, and shall be
governed by, the laws of the State of Nevada.

    17.

The failure of any party to insist, whether in one or more instances, upon the
performance of any of the terms or conditions of this Agreement or to exercise
any right granted under this Agreement, shall not be construed as a waiver of
the party’s right to demand the future performance of any such term or condition
or of such party’s entitlement to exercise such right.

    18.

The parties may not transfer, subcontract or otherwise assign any of the rights
or obligations created under this Agreement without the prior written consent of
the other party.

    19.

Time shall be of the essence of this Agreement.

-- THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK --

3

--------------------------------------------------------------------------------

-4-


20.

The Manager acknowledges that this Agreement has been prepared by O’Neill Law
Group PLLC acting on behalf of the Company only and that he has been advised to
obtain independent legal advice

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

    /s/ Frank Iding   Frank Iding           AQUA SOCIETY, INC.   by its
authorized signatory           /s/ Hubert Hamm   Hubert Hamm   President, CEO,
Secretary, Treasurer & Director  




4

 

--------------------------------------------------------------------------------